DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 14 February 2022, the 112(b) rejection is overcome by amendment, claims 1 and 8 were amended, and claims 1-8 remain pending in the application.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kim et al (WO 2014/081227) in view of Muroi (US 2017/0005302 A1). Hereinafter referred to as Kim and Muroi.
Regarding claim 1, Kim discloses a secondary battery (“secondary battery” [33]) comprising:
an electrode assembly (“electrode assembly” [33]) including a first electrode, a second electrode, and a separator interposed between (“a positive electrode/separator/negative electrode structure” [33]);
a can (“metal can” [33]) in which the electrode assembly and an electrolyte (“lithium salt-containing non-aqueous electrolyte” [40]) are received (“electrode assembly 300 as a power generating element is inserted into the can 200, the electrolyte is injected therein” [49]);
a cap assembly for sealing the can (“cap assembly 400” [49]); and
a washer (“washer” [33]) disposed between the can and the cap assembly (“washer 500 is mounted to the cap assembly 400 while the heat-shrinkable tubing 220 surrounds the outer circumferential surface” [52]) and including a moisture-blocking film layer (“includes a volatile corrosion inhibitor (VCI) and a base resin” [19] where the washer 500 at least functions to block moisture as the volatile corrosion inhibitor functions to inhibit or prevent vaporizable rust from developing on the washer [22]).
Kim does not disclose that the washer also includes a reinforcing film layer.
However, Muroi discloses a secondary battery (“secondary battery” [0031]) comprising an electrode assembly (“battery element 20” [0143]) including a first electrode, a second electrode, and a separator interposed in between (“configured by a positive electrode, a separator, a negative electrode” [0143]), as well as a packaging material in which the electrode assembly and an electrolyte are received in (analogous to the claimed can of the instant invention as packaging material contains “substances that react with water infiltrating into the battery… includes a lithium salt… as an electrolyte” [0008], and “a battery element 20 housed inside the packaging material 10” [0032]), and a pair of tabs ([0032] analogous to the claimed cap assembly as, per Kim, “the upper cap 410 … serves as a positive electrode terminal” Kim [50] and Muroi discloses the pair of tabs 30 are “connected to a positive electrode and a negative electrode” [0032] and “has a lead (metal terminal 31) and a tab sealant (resin film) 40” [0033]). Muroi is analogous art to the claimed invention because Muroi pertains to resolving the problem of insufficient moisture barrier properties that are not achieved by tab sealants ([0011]) to conventionally ensure insulation ([0006]) in which washers used in cylindrical secondary batteries also experience (see Kim [5]). Muroi teaches that the tab sealant (“tab sealant 40” [0067]) includes a moisture-blocking film layer (comprised of 16 and 43 in Fig. 5 as “resin layers 16” and “outermost layer 43” are designed “from the viewpoint of adhesion… and of moisture barrier properties” [0067]) and a reinforcing film layer (42 in Fig. 5 as “intermediate layer 42” is provided “from the viewpoint of improving adhesion between outermost layer 43 and an innermost layer 41” [0079] of “tab sealant 40” [0080]). Muroi further teaches that including the reinforcing film layer improves adhesion between layers disposed on opposite sides of the reinforcing film layer ([0079]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a reinforcing film layer to the washer of Kim in view of Muroi in order to achieve improved adhesion between sequential layers of the washer.
Regarding claim 2, modified Kim discloses the limitations for the secondary battery as set forth in claim 1 above, and wherein the moisture-blocking film layer includes high-density polyethylene (Muroi “As the heat-sealable resin layer 16, a polyolefin resin can be mentioned … includes, low-, medium-, or high-density polyethylene” [0121]) such that hermetic sealing is achieved ([0120]).
Regarding claim 3, modified Kim discloses all the limitations for the secondary battery as set forth in claim 2 above, and wherein the reinforcing film layer includes oriented polypropylene (Muroi “forming the intermediate layer 42, a polyolefin resin … can be mentioned” [0079] where “a polyolefin resin includes… random polypropylene” [0121] and may be “a stretched or an unstretched film” [0094]).
Regarding claim 4, modified Kim discloses all the limitations for the secondary battery as set forth in claim 1 above, and wherein the can is a cylindrical can (“metal can may be a cylindrical can” [38]) including an opening (Kim “upper opening” [49]), and the secondary battery is a cylindrical secondary battery (“cylindrical battery” [57]).
Regarding claims 5-7, modified Kim discloses all the limitations for the secondary battery as set forth in claim 1 above, but does not disclose wherein the washer includes a polypropylene film layer, an acryl pressure sensitive adhesive (PSA) layer and an anti-rusting film layer, the anti-rusting film layer includes a first layer including the moisture-blocking film layer and a second layer including the reinforcing film layer,
wherein the anti-rusting film layer includes a third layer including an anti-rusting agent and a dehumidifying agent, and
wherein the anti-rusting film layer is constructed such that the second layer is stacked on the third layer and the first layer is stacked on the second layer, the acryl PSA layer is stacked on the anti-rusting film layer, and the polypropylene film layer is stacked on the acryl PSA layer.
However, Muroi discloses a secondary battery (“secondary battery” [0031]) comprising a packaging material in which the electrode assembly and an electrolyte are received in (analogous to the claimed can of the instant invention as packaging material contains “substances that react with water infiltrating into the battery… includes a lithium salt… as an electrolyte” [0008], and “a battery element 20 housed inside the packaging material 10” [0032]), and a pair of tabs ([0032] analogous to the claimed cap assembly as, per Kim, “the upper cap 410 … serves as a positive electrode terminal” Kim [50] and Muroi discloses the pair of tabs 30 are “connected to a positive electrode and a negative electrode” [0032] and “has a lead (metal terminal 31 and a tab sealant (resin film) 40” [0033]). Muroi is analogous art to the claimed invention as Muroi pertains to resolving the problem of insufficient moisture barrier properties that is not achieved by tab sealants ([0011]) that conventionally ensures insulation ([0006]) as washers in cylindrical secondary batteries do (see Kim [5]). Muroi teaches that the tab sealant includes a polypropylene film layer (“base material layer 11” that includes “a stretched or an unstretched film made of … a polyolefin resin” [0094] where “a polyolefin resin includes… random polypropylene” [0121]), an acryl pressure sensitive adhesive (PSA) layer (“base material adhesive layer 12” where pressure through “embossing” [0099] occurs and “has conformability” such that “Materials used… include a two-liquid curable adhesive containing a main resin, such as polyester polyol, polyether polyol, acrylic polyol, or the like, and a curing agent of an aromatic or aliphatic isocyanate” [0099]) and an anti-rusting film layer, the anti-rusting film layer includes a first layer including the moisture-blocking film layer (comprised of 16 and 43 in Fig. 5 as “resin layers 16” and “outermost layer 43” are designed “from the viewpoint of adhesion… and of moisture barrier properties” [0067]) and a second layer including the reinforcing film layer (42 in Fig. 5 as “intermediate layer 42” is provided “from the viewpoint of improving adhesion between outermost layer 43 and an innermost layer 41” [0079] of “tab sealant 40” [0080]). Muroi teaches that the polypropylene film layer functions to prevent breaking during embossing and to impart insulation properties ([0093]), that the acryl pressure sensitive adhesive (PSA) layer provides adhesive strength required for firmly bonding the polypropylene film layer and the moisture-blocking film layer ([0098]), and that the anti-rusting film layer achieves hermetic sealing through the moisture-blocking film layer ([0120]) and improved adhesion between layers of opposite sides of the reinforcing film layer ([0079]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a polypropylene film layer, an acryl pressure sensitive adhesive (PSA) layer and an anti-rusting film layer, wherein the anti-rusting film layer includes a first layer including the moisture-blocking film layer and a second layer including the reinforcing film layer to the washer of Kim in view of Muroi in order to obtain sufficient insulation properties for use during embossing processes, sufficient adhesive strength between the polypropylene film layer and the moisture-blocking film layer, and hermetic sealing and improved adhesion with surrounding layers for the washer.
Additionally, Muroi teaches wherein the anti-rusting film layer includes a third layer (comprised of 32 and 41 in Fig. 5) including an anti-rusting agent (32 Fig. 5, “anti-corrosion treatment layer” [0041]) and a dehumidifying agent (41 Fig. 5, “innermost layer” [0059] that “preferably contains an acid-modified polyolefin resin” [0060] and “includes, for example, a polyolefin obtained by acid-modifying a polyolefin with unsaturated carbonate, an anhydride thereof, or a derivative thereof” [0061] in which anhydrides function as desiccants). Muroi further teaches an improved anti-corrosion effect of the cap assembly to outside acid from the anti-rusting agent ([0043]), and sufficient adhesiveness between the cap assembly and the tab sealant from the dehumidifying agent ([0059]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a third layer that includes an anti-rusting agent and a dehumidifying agent to the washer of Kim in view of Muroi in order to achieve an improved anti-corrosion effect of the cap assembly to outside acid and sufficient adhesiveness between the cap assembly and the tab sealant.
Furthermore, Muroi teaches wherein the anti-rusting film layer is constructed such that the second layer is stacked on the third layer and the first layer is stacked on the second layer (Fig. 5, showing that the stacking order from top to bottom is (16+43)/ 42/ 41), the acryl PSA layer is stacked on the anti-rusting film layer (Fig. 4, representing the stacking order of packaging material 10B where 12 is disposed over 16 in the negative “X” direction in Fig. 5), and the polypropylene film layer is stacked on the acryl PSA layer (Fig. 4 where 11 is disposed on 12). Muroi further teaches that a gap is not formed between the packaging material and the tab sealant, preventing moisture infiltration into the secondary battery to enhance moisture barrier properties ([0198]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the washer of Kim in view of Muroi wherein the anti-rusting film layer is constructed such that the second layer is stacked on the third layer and the first layer is stacked on the second layer, the acryl PSA layer is stacked on the anti-rusting film layer, and the polypropylene film layer is stacked on the acryl PSA layer, in order to achieve prevention of moisture infiltration into the secondary battery that enhances its moisture barrier properties by no formation of gaps in between the can and the washer.
 Regarding claim 8, modified Kim discloses all the limitations for the secondary battery as set forth in claim 4 above, and further comprising:
a crimping part formed on an upper portion of the outer circumferential surface of the cylindrical can (“heat-shrinkable tubing 220” [52], Fig. 3 where heat-shrinkable tubing 220 is formed as an outer circumference of the cylindrical metal can) and formed by a portion of the top opening of the can inwardly bent (Fig. 3 where heat-shrinkable tubing 220 is formed at the upper opening of the cylindrical metal can and bends inward toward the cap assembly 400 along the circumference), for coupling the cylindrical can and the cap assembly to each other (“mounting the cap assembly 400 in the upper opening of the 200 , inserting the can 200 into the heat-shrinkable tubing 220 while the cap assembly 400 is mounted in this way” [49]); and
a gasket interposed between the cylindrical can and the cap assembly (“gas-tight gasket mounted on the upper beading part 210 of the can 200” [50], the shaded element with a concave structure disposed adjacent to beading part 210 and closer to the center of the metal can in Fig. 3),
wherein the washer covers boundaries between each of the crimping part, the gasket and the cap assembly (Fig. 3 where washer 500 is located in between the upper opening 220 and the gasket and covers the cap assembly 400).

Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that the combination of Kim in view of Muroi to reject claims 3 and 5-7 is improper because the Office Action appears to rely on information gleaned solely from Applicant’s specification to cite isolated disclosures from the cited art to improperly frame and allege a problem similar to that of the claimed invention, drawing support from MPEP 2142 and 2145).
In response to this argument, the examiner respectfully disagrees to the Office Action appearing to only rely on information from Applicant’s specification. In the rejection for claims 3 and 5-7, the examiner also relied on disclosures from the secondary reference Muroi to teach benefits to further include different kinds of layers to the washer of Kim, which is to enhance the washer with certain properties, giving a person of ordinary skill motivation to add the layers to the washer of Kim. MPEP 2143(I)(A) states “In the Omeprazole case, in view of the expectations of those of ordinary skill in the art, adding the subcoating would not have been expected to confer any particular desirable property on the final product. Rather, the final product obtained according to the proposed modifications would merely have been expected to have the same functional properties as the prior art product.”, and in MPEP 2143(I)(G), “"[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.  In other words, because Muroi discloses these beneficial properties of the different layers, the person in the art possesses the proper level of skill and the knowledge to be capable of combining Kim with Muroi in order to achieve an improvement of Kim, and it is expected for the washer of Applicant’s application to have the same functional properties as the product of modified Kim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721          

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721